698 S.E.2d 657 (2010)
STATE of North Carolina
v.
Gregory Leon CARTER.
No. 180P10.
Supreme Court of North Carolina.
June 16, 2010.
Chris Z. Sinha, Assistant Attorney General, for State.
Gregory Leon Carter, pro se.
Prior report: ___; N.C.App. ___, 679 S.E.2d 457.


*658 ORDER

Upon consideration of the petition filed by Defendant on the 27th of April 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."